Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first planar layer”, “second planar layer”, “third planar layer”, “successive vortex filtering structure portion free areas” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the vortex structures" in line 12.
Claim 47 recites the limitation "the third layer" in line 4.  
Claim 49 recites the limitation "the structure" in line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wikdahl (US 3747306; hereinafter Wikdahl ‘306) in view of Trickey et al (US 5980639; hereinafter Trickey).
As regarding claim 45, Wikdahl ‘306 discloses the claimed invention for an air/fluid filter device: at least one first planar layer (about 15) of material; at least one second planar layer (about 14) material, wherein: each of the first planar layer and second planar layer includes, as an integral formed portion thereof. 
Wikdahl ‘306 does not disclose at least one cylindrically corresponding portion of a cylindrically symmetrical structure for each of a plurality of organized array of vortex filtering structures.  Trickey teaches at least one cylindrically (186 of fig. 3) corresponding portion of a cylindrically symmetrical structure for each of a plurality of organized array of vortex filtering structures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to cylindrically corresponding portion of a cylindrically symmetrical structure for each of a plurality of organized array of vortex filtering structures as taught by Trickey in order to enhance device performance.
Wikdahl ‘306 as modified discloses respective portions of each of the first layer and the second layer include successive vortex filtering structure portion free areas (figs. 1-2; no number), the first layer is assembled with the second layer so as to form a sheet of an arranged and integral array of the plurality of the vortex structures (below 32 of fig. 5), each vortex structure comprising at least the cylindrically symmetric structure, a tangential inlet (27a), and an outlet (32) arranged at an the end of the vortex structure, each tangential opening is in communication with a respective incoming flow for filtering, and each outlet exhausts air/fluid filtered by a respective vortex structure, and the formed sheet is configured, via pleating thereof, to form of a zig-zag (figs. 1-2) or accordion-like air/fluid filtering structure, wherein successive vortex structure free areas are arranged parallel each other.
As regarding claim 46, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein the outlet comprises a concentric outlet (fig. 5).
As regarding claim 47, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for a third planar layer (figs. 1-2; 14, 15, 16, 19 and 20) configured via at least one of folding, pleating, vacuum forming, and rolling into a plurality of receptacles configured for communication with the plurality of vortex structures, wherein the sheet is assembled with the third layer.

As regarding claim 49, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein the flow within each vortex structure is configured to form at least one vortex during flow through the structure (fig. 5; no number).
As regarding claim 50, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein each formed vortex is configured to separate particles from the flow (figs. 1-2 and 5).
As regarding claim 51, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein the separated particles are received in a plurality of receptacles (region above 35 of fig. 5), each corresponding to a respective vortex structure.
As regarding claim 52, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein the filter device is configured as a filter element (figs. 1-2).
As regarding claim 53, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein the filter device is configured as a cartridge (figs. 1-2).
As regarding claim 54, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention except for a coating or a liquid, wherein the coating or liquid is arranged or introduced within each vortex structure.  
Per Applicant’s specification, paragraph [0042] as filed, the “coating or liquid” may be material with adhesive or antimicrobial properties to improve capture and retention of fine particles and microbes.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a coating or a liquid, wherein the coating or liquid is arranged or introduced within each vortex structure in order to enhance device performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 55, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention for wherein the coating or liquid (known material that capable of performing the same) is configured with adhesive, antimicrobial and/or aerosol properties.
As regarding claim 56, Wikdahl ‘306 as modified discloses all of limitations as set forth above.  Wikdahl ‘306 as modified discloses the claimed invention except for filtration particles, wherein the filtration particles are arranged or introduced within the vortex structures and/or a plurality of receptacles of the vortex structures.
Per Applicant’s specification, paragraph [0038] as filed, solid agent materials (116) [which may also be referred to as particles or filtration particles].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide filtration particles, wherein the filtration 
Claim 58 is also rejected with similar reasons as stated in claim 45 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 45-56 and 58 have been considered but are moot because of new ground rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DUNG H BUI/           Primary Examiner, Art Unit 1773